Citation Nr: 0212444	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  99-25 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for low back disability 
with herniated disc, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from August 1980 to 
August 1984, as well as service with the Massachusetts Air 
National Guard from February 1989 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In May 2000, the veteran testified before a 
Decision Review Officer at the Boston RO.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this instance, the veteran was denied 
TDIU in an April 2001 rating action.  Since that decision, 
the veteran has again satisfied each of the above 
requirements, in particular, by submitting medical evidence 
related to his back disability, which includes a statement 
submitted by a VA staff physician documenting the veteran's 
unemployable due to his lumbosacral disability.  Thus, given 
the decision as outlined below, the Board finds that the 
veteran has again inferred a claim for TDIU, and as such, 
this is referred to the RO for additional consideration.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's low back disability is manifested by 
pronounced intervertebral disc disease.  

CONCLUSION OF LAW

The schedular criteria for an evaluation to 60 percent for 
lumbosacral disability have been met.  38 U.S.C.A. § 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, subsequent to the RO's most 
recent consideration of the veteran's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  Holliday v. Principi, 14 Vet App 327 (2001).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
requirements for the benefit sought on appeal, the evidence 
necessary to substantiate his claim, and the basis of the 
RO's decisions with respect to his claim.  The veteran has 
not alleged that there is any outstanding evidence or 
information that could be obtained to substantiate his claim.  
Thus there is no question as to who is responsible for 
obtaining evidence.  The Board is also unaware of any such 
outstanding evidence or information.  The veteran has been 
afforded examinations that contain the findings necessary to 
adjudicate his claim.  Furthermore, the decision is favorable 
to the veteran.  

Legal Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent.  The 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2001).   

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The veteran's lumbosacral disability is currently rated as 40 
percent disabling under Diagnostic Code (DC) 5295 for 
lumbosacral strain.  This is the highest rating under this 
Code.  In this respect, a 40 percent rating is assigned for 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritis changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2001).  

The Board also notes the veteran's disability may be rated 
under DC 5293 as the criteria are equally applicable to the 
present case.  Under DC 5293, if intervertebral disc syndrome 
is severe, with symptomatology indicating recurring attacks 
with intermittent relief, a 40 percent rating is assigned.  
Pronounced intervertebral disc syndrome is manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc for which there is little 
intermittent relief, and is assigned a 60 percent rating.  38 
C.F.R. § 4.71a, DC 5293 (2001).  

Analysis

In a December 1984 rating action, the RO granted service 
connection for low back strain with radiculopathy involving 
the left leg.  The disability was assigned a 10 percent 
evaluation under DC 5295.  In May 1996, the veteran's 
disability rating was increased to 20 percent for low back 
strain with possible herniated disc.  In a subsequent rating 
decision in March 1998, the veteran's disability rating was 
increased to 40 percent.  

The Board is cognizant that the veteran has consistently 
complained of low back pain associated with injuries incurred 
to his back in service.  He has also complained of radicular 
pain down into his left leg.  All activities have been 
reported as increasing his pain, to include exacerbation 
associated with any type of movement.  A VA staff physician 
has reported the veteran to be unemployable due to his low 
back disability.  

The most recent MRI (magnetic resonance imaging) scan of the 
veteran's lumbar spine in December 1999 reveals mild disc 
bulging and bony ridging at L3-4, without significant impact 
on neural structures.  At L4-5 there was a slightly greater 
degree of disc bulging and bony ridging; facet and ligamentum 
flavum hypertrophy, left greater than right; and mild to 
moderate left lateral recess narrowing with mild to moderate 
narrowing of the neural foramina.  Additionally, at L5-6 
there was focal left paracentral disc herniation superimposed 
on a left central slightly more broad-based disc herniation, 
with severe compression of the nerve root at the left lateral 
recess, as well as moderate narrowing of the neural foramina.  
Furthermore, there was right paracentral disc herniation at 
L6-S1 causing mild to moderate impact on the right lateral 
recess.  

With respect to VA medical examinations, the Board is 
cognizant that there is evidence both for and against the 
veteran's claim for an increased rating.  

On VA examination in October 1997, the veteran reportedly was 
unable to walk on his heels or support himself on his toes 
because of intense back pain.  He was unable to carry out 
forward flexion, backward extension, side flexion, or side 
rotation.  While having normal deep tendon reflexes at his 
knees, deep tendon reflexes were absent at the ankles.  The 
examiner noted that the veteran had severe low back pain with 
left leg radiation.  Furthermore, the examiner noted that the 
veteran had congenital narrowing of the central canal at L3-
4, L4-5, and L5-S1.  

A May 1999 physical therapy progress note reflects the report 
that the veteran had increased his running from one mile to 
about two miles.  In a subsequent statement to the RO, the 
veteran contended that he had not made such a statement to 
the physical therapist, but only that he performed an easy 
jog and was under great pain when doing so.  

On VA examination in July 1999, the veteran was noted to be 
working eight hours a week for the U.S. Postal Service 
(USPS).  The veteran reported chronic low back pain, with the 
pain radiating down his left leg.  On neurological 
examination the function of the lower extremities was within 
normal limits.  

A radiographic report associated with the lumbar spine from 
St. Elizabeth's Medical Center that same month, July 1999, 
revealed lumbarization of S1 without significant degenerative 
changes.  

During a January 2000 medical evaluation, the veteran 
reported his low back pain was predominantly left sided and, 
in particular, it was now radiating down the lateral aspect 
of his left calf.  He denied bowel or bladder symptoms and 
denied weakness in his left leg.  The examiner noted on 
clinical evaluation that several movements would cause severe 
pain one minute and none the next.  The veteran did not 
attempt to heel or toe walk.  The right foot was reported as 
flat, and there was no drop of the left foot.  Additionally, 
the veteran was noted as refusing to attempt flexion or 
extension of the lumbar spine.  There was noted marked 
paraspinal muscle spasm.  Single-leg raise was positive on 
the left.  

A letter from a VA employee, not an apparent medical doctor, 
dated in March 2000, reflects a report that the veteran had 
severe low back pain and muscle spasms occurring most of the 
time.  The symptoms appeared to involve the left leg with 
some ankle jerks.  

A VA neurological examination in April 2000, reflects the 
veteran's complaint of low back pain with radiation into the 
buttock and the left leg rather posteriorly, with numbness in 
his toes.  There were no reported symptoms on the right side 
and there was no sphincter disturbance.  The examiner noted 
the sensory evaluation was inconsistent and that the 
veteran's symptoms were out of line with the MRI findings.  
Additionally, the veteran reported working part-time until 
February 2000 when he had to stop because of pain in the left 
side of his neck, left arm, lower back, and left leg.   

On VA examination in August 2000, the veteran reported 
chronic back pain with radiation down the left leg.  He 
indicated the pain had been tolerable until 1999, and was 
aggravated by bending, stooping, standing or walking for over 
five minutes.  The veteran denied any generalized weakness in 
the lower extremities.  Additionally, the veteran reported 
working part time for the USPS from September 1999 to 
February 2000.  He also reported only showering once a week 
because of his low back pain, as well as having stopped 
driving two months previously, and being unable to do any 
house or outside work.  

As noted above, the veteran has not necessarily shown 
significant neurological symptoms resulting from his back, 
such as ankle jerk, bowel or bladder symptoms, or other lower 
extremity weakness.  Furthermore, one VA examiner found the 
sensory evaluation inconsistent and the veteran's symptoms 
not compatible with the December 1999 MRI findings.  
Diagnostic findings have also revealed congenital narrowing 
of the veteran's spinal canal.  However, the December 1999 
MRI report did reveal nerve root compression, in addition to 
narrowing of the neural foramina with disc bulging and 
herniation.  The veteran has consistently complained of 
sciatica, and clinical evaluation has reflected paraspinal 
muscle spasms.  There is also clinical evidence of absent 
ankle jerks.  Thus, given the veteran's report of an increase 
in functional loss and pain in the lumbosacral spine during 
activities, and the medical evidence both for and against his 
claim, the Board finds there is reasonable doubt as to 
whether the veteran warrants an increased rating.  
38 U.S.C.A. § 5107.  

As such, resolving all doubt in favor of the veteran and 
taking into consideration sections 4.40 and 4.45 of the 
regulations, the Board finds an increase to 60 percent under 
DC 5293, for pronounced intervertebral disc syndrome, is 
warranted.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
DC 5293.  This is the highest rating under this diagnostic 
code.  

The Board notes that a grant higher than 60 percent is not 
warranted as the medical evidence has not demonstrated 
complete bony fixation of the lumbar spine.  38 C.F.R. 
§ 4.71a, DC 5286 (2001).  

Additionally, 38 C.F.R. § 3.321(b)(1) provides that, where 
the disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for service-connected disability, then 
an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or by the veteran before the Board, the correct course of 
action for the Board is to raise the issue and remand the 
matter for decision in the first instance by the RO.  Bagwell 
v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  Judicial precedent has held that, in the 
absence of "evidence of 'an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Here, the Board is cognizant of the reports from the VA staff 
physician that the veteran's chronic back pain has caused him 
to be unemployed.  However, the veteran reported that he was 
able to work part-time for the USPS until February 2000.  
Inasmuch as he is currently unemployed, the disability is not 
shown to have a marked impact on any current employment.  
Given the Board's favorable finding in this case, the 
veteran's inferred claim for TDIU has been referred to the RO 
for additional consideration.  The record, in our view, does 
not show that the veteran's disability has caused marked 
interference with current employment or necessitated frequent 
hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 is not appropriate.  


ORDER

A 60 percent evaluation for low back strain with herniated 
disc is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

